UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6362



In Re:   EL SHADDAI MASADA,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                        (CA-01-2536-9-17BG)


Submitted:   April 25, 2002                  Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


El Shaddai Masada, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     El Shaddai Masada filed this mandamus petition seeking to

compel the district court to reinstate two dismissed defendants in

his civil action.    Mandamus is a drastic remedy only to be used in

extraordinary circumstances.     In re Beard, 811 F.2d 818, 826-27

(4th Cir. 1987).      Mandamus relief is available only when the

petitioner has a clear and indisputable right to the relief sought

and there are no other adequate means for obtaining the requested

relief.     Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980); Beard, 811 F.2d at 826.    Mandamus is not a substitute for

appeal.     In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).    Because Masada has not demonstrated both a clear right to

relief and the absence of other means to obtain the relief, we deny

the petition.

     We grant Masada’s motion to proceed in forma pauperis.      We

deny Masada’s motion for recusal of the magistrate judge, for

sanctions, and to consolidate this case with another mandamus

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                  2